JOHNSON, PRESIDENT:
The first question presented is: Do the pleadings and proof show that there was a resulting trust in favor of P. W. Heiskell, growing out of the purchase and conveyance of said land ? Where one enters into an executory contract for the purchase of land, and afterwards, but before the title is conveyed to himj or any part of the purchase-money is paid, he agrees with another, that if ho will pay one half the pur*722chase-money, he shall he an equal owner in the land, and the other consents, and therefore the two pay the purchase-money, each one half thereof, and the legal title is conveyed to one of them, such payment by the stranger creates a resulting trust in his favor, and the conveyance of the legal title to the other makes him trustee for one half the said land. Trusts of this kind are excepted from the statute of frauds, and it is competent for the real owner to prove his payment of the purchase-money by parol evidence, even though it be otherwise expressed in the deed. (Murray v. Sell, supra.) And, if a friend, should pay the money for another before the conveyance, and the residue of the purchase-money was paid by a third party, to whom the legal title was conveyed, he would hold the title to one half the land as trustee for the party, for whom his friend had paid the money. In this cause, if it is true that John 0. Ileiskell at the instance of F. W. Heiskell and Powell advanced two thirds of the purchase money for said F. W. Heiskell and Powell, or if he advanced one third of the purchase-money forF. W. Ileiskell, and afterwards the legal title was conveyed to Powell, a trust resulted in favor of F. W. Heiskell, and Powell held the title to one third of said land in trust for said F. W. Heiskell.
The bill alleges that such was the fact. The answer denies it. The deposition of F. W. Heiskell declares it is true. The deposition of John 0. Heiskell shows the same thing. Méses Sargent in his deposition says, that Powell told him in speaking about the purchase of the two tracts of land that “he and Frank Heiskell had bought it or were about to buy it, and he said he would like to get Mr. Heiskell out if he could.” Alexander Monroe, says, “I was going down I think to survey these lands with Mr. Powell, I then talked to Mr. Powell and mentioned to him something about the purchase; I was not in a very good-natured mood at the time ; * * * I suggested to him that I had as much reason for being a partner as Frank Heiskell, partner in the above mentioned land, these two tracts. My recollection is that Mr. Powell did not make any answer to this, and did not say whether F. W. Heiskell was a partner or not.”
Ques. — What answer, if any, did you give to Powell, why *723there was as much reason you should he a partner. as Heiskell ?
Ans. — My recollection is, I remarked to Mr. Powell that I had bargained with Green for the one thousand and eight acres and took him, Mr. Powell, in as a partner in that, and-that I had hunted up the other lands and had done a good deal more towards the purchase than Prank Heiskell had.
The deposition of no one else was taken in the case, except J. H. Powell; and he denies that any money was paid for P. W. Heiskell, or that he had any interest whatever in' the land. It is proved to our entire satisfaction, that John 0. Heiskell did pay at least one third of the purchase-money for P. W. Heiskell. .
But it is insisted, that Powell had to quiet the title, or buy the title to one moiety of the laud. It is a well established rule, that when the relation of trustee and cestui que trust is once established, no subsequent dealing with the trust-property by the trustee, can relieve it of the trust as between him and his cestui que trust. (Vangilder v. Hoffman, 22 W. Va. 1; Murray v. Sell, supra.) It is clear that this title was bought in after the sale to Hoyt & Co., and, I think, equally clear that it was bought with money furnished by Hoyt <fc Co.
"Wo have seen that this cause is not within the statute of frauds. Is it affected by the statute of limitations? As to matters of equitable cognizance merely the statute does not apply. The statute is not binding on courts of ^hancery in cases of exclusively equitable cognizance. But the court often refuses to interfere whore there have not been gross laches or a long and unreasonable acquiesence in the assertion of adverse claims. (Morse v. Oliver, 14 H. J. Eq. 259; Attorney General v. Purmort, 5 Paige 620; Milnes v. Conley, 4 Price 103.) It has been hold in cases where the jurisdiction of equity is concurrent with courts of law, that is, where a right is sought to be enforced in equity, for which the party has a remedy at law, that it would operate as a virtual repeal of the statute, if parties by a change of forum could evade its effect. (Bank of the U. S. v. Daniel, 12 Pet. 56.) But this cannot be said to be the case, where the rights sought to be enforced are merely matters of equitable jurisdiction, because the evil results likely to ensue in the former case cannot *724ensue in this, and also because this class of claims cannot be said to be within the spirit or intent of these acts, unless expressly embraced therein; and in such cases the rights of parties are enforced without reference to the statute, unless from lapse of time and neglect in seeking their enforcement they have become stale. (Wood on Limitations, 119; Lawrence v. Trustees, 2 Den. 577; Rocknell v. Servant, 54 Ill. 251.)
Where a court of equity perceives that the plaintiff has equitable rights, and that a court of law might have proved insufficient to protect them, it will not in a proper case refuse relief, even though the claim has been long-standing; and especially do courts oí equity make an exception in the case of direct technical trusts and fraudulent concealment of the cause of action. (Wood on Limitations 116; Chapman v. Butler, 22 Me. 191; McKnight v. Taylor, 1 How. U. S. 161; Getchell v. Jewett, 4 Me. 350; McLain v. Ferrell, 1 Swan 48.) Trusts are peculiarly within the cognizance of courts of equity.
The demand here is so purely equitable, that it is not perceived, how a court of law could have jurisdiction. It certainly could have afforded but a very insufficient remedy, if any at all. The defendant denies the trust to the last; ho did' not settle with the plaintiff after he had sold the trust-property, and refused to recognize the plaintiff as entitled to share in the proceeds. The plaintiff was therefore driven into a court of equity to have the trust declared. We think it clear, that the statute oí limitations did not apply and that the claim of the plaintiff was not a stale demand.
There is no error in the decree of the circuit court, and it is therefore affirmed.
AEEIRMED.